Citation Nr: 1040350	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for carcinoid disease affecting face, lungs, neck, head, hips, 
arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, 
with resulting complications.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for musculoskeletal low back pain and minimal degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 
1967.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which denied reopening the 
Veteran's claims of entitlement to service connection for 
carcinoid disease affecting face, lungs, neck, head, hips, arms, 
legs, cervix, breasts, pelvis, lower abdomen and ovaries, with 
resulting complications, and service connection for 
musculoskeletal low back pain and minimal degenerative changes of 
the lumbar spine.  

In May 2009, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of this proceeding has been 
associated with the claims folder.  

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of the evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).




FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied service 
connection for carcinoid disease affecting multiple body parts 
based on a finding that there was no credible evidence that the 
Veteran was exposed to mustard gas or herbicides in service, and 
that she did not develop the disorder during service.

2.  The evidence received since the September 2005 rating 
decision is either cumulative or redundant and, when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to service connection for carcinoid disease affecting 
face, lungs, neck, head, hips, arms, legs, cervix, breasts, 
pelvis, lower abdomen and ovaries, with resulting complications.

3.  An unappealed December 1993 rating decision denied service 
connection for musculoskeletal low back pain and minimal 
degenerative changes of the lumbar spine based on a finding that 
a chronic low back disorder was neither incurred in, nor 
aggravated by service, and did not develop within one year of 
separation from service. 

4.  The evidence received since the December 1993 rating decision 
is either cumulative or redundant and, when considered with 
previous evidence of record, does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for musculoskeletal low back pain and minimal 
degenerative changes of the lumbar spine.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service 
connection for carcinoid disease affecting multiple body parts is 
final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1100 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for carcinoid disease 
affecting face, lungs, neck, head, hips, arms, legs, cervix, 
breasts, pelvis, lower abdomen and ovaries, with resulting 
complications, has not been submitted.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2010)

3.  The December 1993 rating decision that denied service 
connection for musculoskeletal low back pain and minimal 
degenerative changes of the lumbar spine is final.  38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

4.  New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for musculoskeletal 
low back pain and minimal degenerative changes of the lumbar 
spine has not been submitted.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2010)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), the 
requirement of requesting that the claimant provide any evidence 
in his or her possession that pertains to the claim, was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The duty to notify requires, 
in the context of a claim to reopen, that the Secretary of VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2008.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claims for service 
connection, the division of responsibility between the appellant 
and VA for obtaining the required evidence, and requested that 
the appellant provide any information or evidence in her 
possession that pertained to such claims.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  The letter also informed the Veteran of 
how VA determines the disability rating and effective date 
elements of a claim.  Additionally, the letter notified the 
Veteran of the criteria pertaining to what constitutes new and 
material evidence, as well as the specific reason(s) for the 
previous denials.

        b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims file contains the Veteran's service and post-service 
treatment records, and a VA examination report dated September 
1993.  Additionally, the claims file contains the Veteran's 
statements in support of her claim.  The Veteran has not 
referenced any outstanding, available records that she wanted VA 
to obtain or that he felt were relevant to the claim that have 
not already been obtained and associated with the record.  VA's 
responsibility to assist extends to requesting evidence from any 
new source identified by the claimant, and if that evidence is 
not new and material, the claim is not reopened and VA has no 
further duties to the claimant with respect to that particular 
claim.

With regard to the VA examination, the Board notes the case of 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the 
appellant argued that the Board was obligated to reopen his claim 
because the RO had arranged for an examination, and that the 
examination in question was inadequate.  In that decision, the 
Court held that the Board was not obligated to reopen a claim 
merely because the RO reopened the claim and undertook 
development, such as obtaining a new examination or opinion.  
Accordingly, in this case, although the RO arranged for the 
Veteran to undergo a VA examination and obtained an opinion 
regarding her claim of entitlement to service connection for 
musculoskeletal low back pain and minimal degenerative changes of 
the lumbar spine, the Board is not obligated to reopen the claim 
solely as a consequence of that development having been 
conducted.  Moreover, to the extent that such examination is 
inadequate insofar as how it addressed the Veteran's service 
connection claim, any such inadequacy is moot, as the Board is 
finding that new and material evidence has not been received 
sufficient to reopen the claim.  See Woehlaert, supra. 

In addition, because the Board finds that new and material 
evidence has not been received sufficient to reopen the Veteran's 
claim of entitlement to service connection for carcinoid disease, 
there is no obligation to obtain an examination or opinion.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
appealed claims.

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

Service connection may be established for a disability resulting 
from personal injury suffered, or disease contracted, in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
"unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service."  
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii), 
3.309(e) (2010). 

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).  These diseases are 
based on findings provided from scientific data furnished by the 
National Academy of Sciences, which studies the evidence and 
submits reports at two-year intervals concerning the association 
between exposure to Agent Orange, and diseases suspected to be 
associated with such exposure.  

In addition, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during such 
service to an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that he or she was not exposed 
to any such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange 
during active military, naval, or air service, the veteran shall 
be service connected if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such 
disease during service.  See 38 C.F.R. § 3.309(e).  These 
presumptions do not apply because the Veteran did not serve in 
Vietnam.

The Secretary of VA ("Secretary") has determined that there is 
no positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See 67 Fed. Reg. 42600, at 42606- 42607 (June 24, 2002).  

Claims based on the chronic effects of exposure to mustard gas 
are governed by the provisions of 38 C.F.R. § 3.316.  Those 
provisions are as follows:

(a) Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military service 
under the circumstances described below, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
lung (except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.

(b) Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the cause 
of the claimed condition.  38 C.F.R. § 3.316 (2010).

For claims involving exposure to mustard gas, the veteran must 
prove evidence of in-service exposure, and a diagnosis of current 
disability, but is relieved of the burden of providing medical 
evidence of a nexus between the current disability and his in-
service exposure.  Rather, that nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2002); See also Pearlman 
v. West, 11 Vet. App. 443, 446 (1998).

III.  New and Material Evidence

A.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for carcinoid disease affecting face, lungs, neck, head, hips, 
arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, 
with resulting complications.

The Veteran contends that she was exposed to toxic chemicals 
while serving at various military bases throughout the United 
States, including the Aberdeen Proving Ground in Maryland 
("Aberdeen"), and Fort McClellan ("McClellan") in Alabama.  
She further states that, while she believes that she was directly 
exposed to mustard gas and Agent Orange through fumes from the 
burning of these substances on base, she was also exposed 
indirectly while laundering the clothing of her former husband, 
who served at Aberdeen with the Chemical Corps.  See Board 
hearing testimony, May 2009.

Accordingly, the issue for resolution before the Board is whether 
new and material evidence has been submitted sufficient to reopen 
the Veteran's claim of entitlement to service connection for this 
disorder.  Based on a review of the complete evidence of record, 
the Board concludes that new and material evidence has not been 
received.  

By an unappealed rating decision dated September 2005, the RO 
denied the Veteran's claim of entitlement to service connection 
for carcinoid disease of multiple body parts because the 
probative evidence of record did not demonstrate that she had 
been exposed to any chemical agents, to include mustard gas or 
herbicides, during service, and there was no evidence that she 
incurred the disease during active duty service.  

The evidence shows that, following the issuance of the September 
2005 rating decision, the Veteran was notified of the decision, 
including her right to appeal, by means of an October 2005 
notification letter.  However, a timely Notice of Disagreement 
was not received within one year of the rating notification.  
Therefore, that decision became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not 
subject to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992). 

The evidence on file at the time of the last prior denial 
included the Veteran's service treatment records, post-service VA 
treatment records, a report from the Department of Defense 
("DoD"), treatise information purporting to show a link between 
various diseases and presence at certain military bases, and the 
Veteran's statements in support of her claim. 

The Veteran's service treatment records show that she was not 
diagnosed with carcinoid disease at any time during service.  
Moreover, there is no evidence to show (and the Veteran has not 
claimed) that she served in the Republic of Vietnam during the 
Vietnam era.  Post service VA treatment records show that she was 
diagnosed with carcinoid disease of the lungs in 1993 and was 
noted to have had a recent past history of cervical carcinoma.  
Despite these findings, however, the medical reports fail to show 
a connection between the Veteran's carcinoid disease and service.  
In 2005, the RO contacted the DoD to inquire as to whether there 
were any records showing that the Veteran had been exposed to 
chemicals during service.  In June 2005, the DoD responded that 
nothing in the Veteran's personnel records showed that she had 
been exposed to any chemical agents during active duty.  

In February 2008, the Veteran applied to have her previously-
denied claim for service connection reopened.  Thereafter, in a 
March 2008 rating decision, the RO determined that new and 
material evidence had not been received sufficient to reopen the 
previously denied claim.

A review of claims folder shows that the new evidence received 
since the September 2005 rating decision consists of VA treatment 
records through April 2008, a transcript of the Veteran's May 
2009 video conference hearing before the Board, additional 
treatise information, and additional statements from the Veteran, 
her friends and family in support of her claim.  

The VA treatment reports show no evidence that the Veteran's 
carcinoid disease has been associated with exposure to chemicals 
or any other aspect of active duty service.  The transcript of 
the video conference hearing shows that the Veteran continued to 
assert that she was exposed to toxic chemicals while living on 
various army bases throughout the United States.  The treatise 
information includes an article discussing the addition by the 
Secretary of five new forms of cancer to the list of diseases 
presumed to be connected to the exposure of veterans to radiation 
during military service, information regarding Agent Orange 
exposure, and a list prepared by a regional veterans' service 
organization of military bases where chemicals were alleged to 
have been stored and tested.

In this regard, the Board notes that, while the Veteran's updated 
VA treatment reports are new, in that they were not of record at 
the time of the September 2005 rating decision, they are not 
material because they fail to demonstrate a nexus between the 
Veteran's carcinoid disease and service.  

Similarly, although the treatise information is new, the Court 
has held that, while a medical article or treatise can provide 
support to a claim, it must be combined with an opinion of a 
medical professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 
Vet. App. 509, 514 (1998) (medical treatise evidence discussed 
generic relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  The Court has also held that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this 
case, although the treatise information appears to support the 
Veteran's assertions regarding the possible presence of toxic 
chemicals on military bases, it fails to support her claim that 
she was actually exposed to such chemicals during service.  
Rather, in this case, the only evidence that the Veteran was 
exposed to Agent Orange, mustard gas or any other chemical in 
service comes from the Veteran herself.  This evidence is 
therefore not new and material, as it was previously of record.

With regard to the Veteran's recent personal statements and those 
of her friends and family in support of her claim, the Board 
finds that these assertions do not constitute new and material 
evidence.  Rather, the Board finds that they are merely a re-
statement of the Veteran's previous assertions made at the time 
of the September 2005 rating decision, and neither raise a 
reasonable possibility of substantiating the claim, nor relate to 
an unestablished fact necessary to substantiate the claim.

Accordingly, the Board finds that, while the additional evidence 
received since the final September 2005 rating decision is new, 
because it does not raise a reasonable possibility of 
substantiating the Veteran's claim, it does not constitute new 
and material evidence sufficient to reopen her claim of 
entitlement to service connection for carcinoid disease affecting 
face, lungs, neck, head, hips, arms, legs, cervix, breasts, 
pelvis, lower abdomen and ovaries, with resulting complications.

 B.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for musculoskeletal low back pain and minimal degenerative 
changes of the lumbar spine.

The Veteran contends that she has a current, chronic low back 
disorder as a result of a 1966 incident in service where she 
slipped on some ice and fell and injured her lower back.  See 
Board hearing testimony, May 2009.

By an unappealed rating decision dated December 1993, the RO 
denied the Veteran's claim of entitlement to service connection 
for musculoskeletal low back pain and minimal degenerative 
changes of the lumbar spine because, although the evidence showed 
that the Veteran did in fact sustain a low back injury in 
service, there was no evidence of a chronic low back disorder at 
service separation or evidence of a degenerative low back 
disorder within one year of separation.  

The evidence shows that, following the issuance of the December 
1993 rating decision, the Veteran was notified of the decision 
and her right to appeal by means of a January 1994 notification 
letter.  However, a timely Notice of Disagreement was not 
received within one year of the rating notification.  Therefore, 
that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  As such, the decision is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§ 5108, 7104; 38 C.F.R. § 3.156.

The evidence of record at the time of the December 1993 rating 
decision consisted of the Veteran's service treatment records, 
which revealed that in December 1966, she fell on her back and 
was diagnosed with a low back strain.  Although she was 
subsequently placed on profile in January and March 1967 for her 
low back strain, her June 1967 separation examination revealed 
normal findings.  Also of record were post-service VA treatment 
reports from 1982 to 1993, which revealed no findings of a 
chronic low back disability, and a September 1993 VA examination 
report, in which the Veteran was diagnosed as having 
musculoskeletal low back pain and minimal degenerative changes as 
a result of morbid obesity.  

In February 2008, the Veteran applied to have her previously 
denied claim of entitlement to service connection for a low back 
disorder reopened.  Thereafter, in a March 2008 rating decision, 
the RO determined that new and material evidence had not been 
received sufficient to reopen the Veteran's claim.  

A review of the claims folder shows that the evidence received 
since the December 1993 rating decision includes VA treatment 
records dated September 2004 to December 2004, October 2005 to 
January 2008, March to May 2008, and January to May 2009; a 
transcript of the Veteran's May 2009 video conference hearing 
before the Board; and additional statements from the Veteran in 
support of her claim.  

The VA treatment records show no evidence that the Veteran has 
been diagnosed with a chronic low back disorder related to 
service.  A May 2008 lumbar spine MRI report revealed minimal 
early degenerative facet joint changes and degenerative 
dehydration of the discs, but essentially negative findings.  A 
May 2009 consultation report shows that the Veteran was seen by a 
VA registered kinesiotherapist with complaints of low back pain 
that had become worse during the previous year.  The therapist 
diagnosed her with chronic low back pain with radiation into the 
left leg and hip, requiring a home exercise program to help 
reduce and control the pain and restore pain-free function.  
There was no assertion in the consultation report, either by the 
Veteran or the therapist, that her low back pain was the result 
of a 1966 injury from service.  
A review of the Board video conference hearing transcript shows 
that the Veteran continued to claim that she has had a chronic 
low back disorder since service as a result of her in-service low 
back injury.    

In this regard, the Board notes that, while the Veteran's updated 
VA treatment reports are new, in that they were not of record at 
the time of the December 1993 rating decision, they are not 
material because they fail to demonstrate that the Veteran has a 
chronic low back disorder related to service.  Moreover, the fact 
that the MRI found no evidence of any significant low back 
disorder is evidence that weighs against the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that 
evidence that is unfavorable to a claimant is not new and 
material).  In this case, the only evidence that the Veteran has 
a chronic low back disability resulting from service comes from 
the Veteran herself, which she has previously maintained.  
Therefore, this evidence is not new and material.

Similarly, while the Board hearing transcript and the Veteran's 
recently-submitted statements in support of her claim are new, 
they are not material, as they are merely re-statements of her 
previous assertions made at the time of the prior denial.  

Accordingly, the Board concludes that, although the evidence 
received since the December 1993 rating decision is new, because 
it does not raise a reasonable possibility of substantiating the 
claim, it does not constitute new and material evidence 
sufficient to reopen her claim of entitlement to service 
connection for musculoskeletal low back pain and minimal 
degenerative changes of the lumbar spine.  




ORDER

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
carcinoid disease affecting face, lungs, neck, head, hips, arms, 
legs, cervix, breasts, pelvis, lower abdomen and ovaries, with 
resulting complications, is denied.

New and material evidence not having been received, the claim to 
reopen the issue of entitlement to service connection for 
musculoskeletal low back pain and minimal degenerative changes of 
the lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


